Case 2:15-cv-11946-GCS-RSW ECF No. 47, PageID.436 Filed 06/01/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,              )
                                       )               Case No. 2:15-cv-11946-GCS-RSW
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
JACK V. GIACALONE,                     )
                                       )
         Defendant.                    )
_______________________________________)

             MOTION BY UNITED STATES FOR DISCOVERY SANCTION

       The United States of America moves this Court pursuant to Rule 37(b)(2)(A) for an order

increasing from $1,100 to $3,500, the monthly payment amount that Jack Giacalone will be

required to pay the United States beginning on July 1, 2020. As grounds for this motion, the

United States avers and argues as follows:

       1. On March 12, 2020, the Court entered an installment payment order [doc. 42]

           requiring Giacalone to make monthly payments to the United States in the amount of

           $1,100 (less any amount actually paid to the Internal Revenue Service for current

           taxes) beginning on April 1, 2020. The order also provides that “if Jack Giacalone

           fails to comply with any discovery orders of this Court, then upon application of the

           United States, and in addition to any other coercive sanctions the Court may impose,

           the monthly installment payment amount shall increase to $3,500.”

       2. On the same day, March 12, the Court entered a detailed order [doc. 43] compelling

           Giacalone to answer the Government’s discovery

       3. On April 6, the Court entered an order [doc. 46] granting Giacalone’s request to

           postpone the date of his first installment payment from April 1 to July 1, but




                                                1
Case 2:15-cv-11946-GCS-RSW ECF No. 47, PageID.437 Filed 06/01/20 Page 2 of 3




            emphasized that the suspension of his payment obligation did not affect his

            continuing discovery obligations in the meantime.

         4. Giacalone has not produced any of the information or documents required by the

            Court’s March 12 discovery order.

         5. Rule 37(b)(2)(A) of the Federal Rules of Civil Procedure provides that when a person

            has failed to comply with an order compelling discovery, the court may issue “further

            just orders.” The rule also provides a non-exclusive list of sanctions that might be

            imposed, including contempt. In light of this Court’s prior ruling [doc. 42] that

            Giacalone’s failure to comply with a discovery order “shall” lead to an increase in his

            monthly payment amount to $3,500, the United States at this time limits its request

            for sanctions to precisely that, the imposition of a monthly payment amount of $3,500

            (less any amount actually paid to the Internal Revenue Service for current taxes),

            beginning on July 1, 2020, and continuing until the judgment debt in this case is

            satisfied. The United States may seek additional coercive sanctions at a later date if

            Giacalone continues to flout the Court’s discovery order.

         6. Pursuant to Local Rule 7.1(a)(2), counsel conferred by telephone on June 1, 2020, but

            the parties could not concur with respect to the relief requested by way of this motion.

         7. A proposed order granting this motion is being submitted along with this motion.

         WHEREFORE, the United States moves this Court, as a discovery sanction, to increase

the monthly payment due under Jack Giacalone’s installment payment order [doc. 42] from

$1,100 to $3,500, less any amount actually paid to the Internal Revenue Service for current

taxes.




                                                 2
Case 2:15-cv-11946-GCS-RSW ECF No. 47, PageID.438 Filed 06/01/20 Page 3 of 3




                                         RICHARD E. ZUCKERMAN
                                         Principal Deputy Assistant Attorney General
                                         Tax Division, U.S. Department of Justice

                                         /s/ Philip Doyle
                                         Philip Doyle
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         Post Office Box 310
                                         Ben Franklin Station
                                         Washington, D.C. 20044
                                         (202) 514-9673 / Fax: (202) 514-9477
                                         Email: Philip.a.doyle@usdoj.gov

                                         Of Counsel:

                                         Matthew J. Schneider
                                         United States Attorney




                                     3
